                                                Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 1 of 17



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           4   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           5   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           6   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           7   801 California Street
                                               Mountain View, CA 94041
                                           8   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                           9
                                               Counsel for AMAZON.COM, INC., and AMA-
                                          10   ZON WEB SERVICES, INC.

                                          11                               UNITED STATES DISTRICT COURT

                                          12                         NORTHERN DISTRICT OF CALIFORNIA
F ENWICK & W EST LLP




                                                                                 SAN JOSE DIVISION
                       ATTORNEYS AT LAW




                                          13

                                          14
                                               IN RE: PERSONAL WEB TECHNOLOGIES,            Case No.: 5:18-md-02834-BLF
                                          15   LLC ET AL., PATENT LITIGATION
                                                                                            Case No. 5:18-cv-00767-BLF
                                          16   AMAZON.COM, INC., and AMAZON WEB
                                               SERVICES, INC.,                              NOTICE OF MOTION AND MOTION
                                          17                                                OF AMAZON.COM, INC. AND AMA-
                                                             Plaintiffs.                    ZON WEB SERVICES, INC. FOR
                                          18                                                SUMMARY JUDGMENT OF NONIN-
                                                    v.                                      FRINGEMENT
                                          19
                                               PERSONALWEB TECHNOLOGIES, LLC and            Date:         November 15, 2019
                                          20   LEVEL 3 COMMUNICATIONS, LLC,                 Time:         9:00 a.m.
                                                                                            Dept:         Courtroom 3, 5th Floor
                                          21                 Defendants.                    Judge:        Hon. Beth L. Freeman
                                                                                            Trial Date:   March 16, 2020
                                          22   PERSONALWEB TECHNOLOGIES, LLC and
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                          23
                                                             Counterclaimants,
                                          24
                                                    v.
                                          25
                                               AMAZON.COM, INC., and AMAZON WEB
                                          26   SERVICES, INC.,
                                          27                 Counterdefendants.
                                          28
                                                         REDACTED VERSION SOUGHT TO BE FILED UNDER SEAL
                                               MOTION OF AMAZON FOR SJ OF NON-
                                               INFRINGEMENT                                                   Case No.: 5:18-md-02834-BLF
                                                Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 2 of 17



                                           1                                          TABLE OF CONTENTS

                                           2                                                                                                            Page

                                           3   NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT -------------------------- 1

                                           4   MEMORANDUM OF POINTS AND AUTHORITIES------------------------------------------------ 1

                                           5   I.      INTRODUCTION ---------------------------------------------------------------------------------- 1

                                           6   II.     FACTUAL AND PROCEDURAL BACKGROUND ----------------------------------------- 2

                                           7   III.    ARGUMENT ---------------------------------------------------------------------------------------- 5

                                           8           A.      PersonalWeb Failed to Prosecute Its Claims on the ’544 and ’791 patents -------- 5

                                           9           B.      PersonalWeb Failed to Put Forth Any Evidence to Meet Its Burden of
                                                               Proof of Infringement on the Remaining Three Patents ------------------------------ 6
                                          10
                                                       C.      No Evidence Can Show that Amazon Technology Infringes Any of the
                                          11                   Asserted Claims ---------------------------------------------------------------------------- 8

                                          12           D.      PersonalWeb Lacks Standing to Assert Any Claim Against CloudFront
F ENWICK & W EST LLP




                                                               Based on the Patents-in-Suit ------------------------------------------------------------- 13
                       ATTORNEYS AT LAW




                                          13
                                               CONCLUSION --------------------------------------------------------------------------------------------- 14
                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                         i                        Case No.: 5:18-md-02834-BLF
                                                Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 3 of 17



                                           1                                        TABLE OF AUTHORITIES

                                           2   Cases:                                                                                                Page(s):

                                           3      Anderson v. Liberty Lobby, Inc.,
                                                     477 U.S. 242 (1986) --------------------------------------------------------------------------------- 6
                                           4
                                                  AquaTex Indus., Inc. v. Techniche Sols.,
                                           5
                                                     479 F.3d 1320 (Fed. Cir. 2007) -------------------------------------------------------------------- 7
                                           6
                                                  Arthur A. Collins, Inc. v. N. Telecom Ltd.,
                                           7         216 F.3d 1042 (Fed. Cir. 2000) -------------------------------------------------------------------- 7

                                           8      Celotex Corp. v. Catrett,
                                                     477 U.S. 317 (1986) --------------------------------------------------------------------------------- 6
                                           9
                                                  Centricut, LLC v. Esab Grp., Inc.,
                                          10         390 F.3d 1361 (Fed. Cir. 2004) -------------------------------------------------------------------- 8
                                          11
                                                  Forest Labs., Inc. v. Abbott Labs.,
                                          12         239 F.3d 1305 (Fed. Cir. 2001) -------------------------------------------------------------------- 8
F ENWICK & W EST LLP




                                                  Implicit Networks Inc. v. F5 Networks Inc.,
                       ATTORNEYS AT LAW




                                          13
                                                     No. C10-3365 SI, C 10-4234 SI, 2013 WL 1007250 (N.D. Cal. Mar. 13,
                                          14         2013) --------------------------------------------------------------------------------------------------- 7
                                          15      Intellectual Sci. & Tech., Inc. v. Sony Elecs., Inc.,
                                          16          589 F.3d 1179 (Fed. Cir. 2009) -------------------------------------------------------------------- 7

                                          17      IPVX Patent Holdings, Inc. v. Voxernet LLC,
                                                     No. 5:13-cv-01708 HRL, 2014 WL 3074296 (N.D. Cal. July 3, 2014) ---------------------- 7
                                          18
                                                  Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
                                          19         475 U.S. 574 (1986) --------------------------------------------------------------------------------- 6
                                          20      Medtronic, Inc. v. Mirowski Family Ventures, LLC,
                                                    571 U.S. 191 (2014) --------------------------------------------------------------------------------- 6
                                          21

                                          22      Novartis Corp. v. Ben Venue Labs., Inc.,
                                                     271 F.3d 1043 (Fed. Cir. 2001) -------------------------------------------------------------------- 6
                                          23
                                                  O2 Micro Int’l, Ltd. v. Monolithic Power Sys., Inc.,
                                          24         467 F.3d 1355 (Fed. Cir. 2006) -------------------------------------------------------------------- 6
                                          25      PersonalWeb Techs., LLC v. Apple, Inc.,
                                                     917 F.3d 1376 (Fed. Cir. 2019) ------------------------------------------------------------------- 13
                                          26
                                                  PersonalWeb Techs., LLC v. IBM,
                                          27
                                                     No. 16-cv-01266-EJD, 2017 WL 2180980 (N.D. Cal. May 9, 2017) ------------------------- 7
                                          28
                                               MOTION OF AMAZON FOR SJ OF NON-
                                               INFRINGEMENT                                           ii                        Case No.: 5:18-md-02834-BLF
                                                Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 4 of 17



                                           1              NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT

                                           2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                           3           PLEASE TAKE NOTICE that, on November 15, 2019, at 9:00 a.m., at the United States

                                           4   District Court for the Northern District of California, 280 South First Street, San Jose, California,

                                           5   in the courtroom of the Honorable Beth L. Freeman, Amazon.com, Inc., and Amazon Web Ser-

                                           6   vices, Inc. (collectively “Amazon”) will and hereby do move the Court under Rule 56 of the Federal

                                           7   Rules of Civil Procedure for an order granting summary judgment in favor of Amazon and against

                                           8   PersonalWeb Technologies, LLC and Level 3 Communications, LLC (collectively “PersonalWeb”)

                                           9   because (1) Amazon does not infringe the asserted claims of U.S. Patent No. 5,978,791 (“the ’791

                                          10   patent”), 6,928,442 (“the ’442 patent”), U.S. Patent No. 7,802,310 (“the ’310 patent”), U.S. Patent

                                          11   No. 7,945,544 (“the ’544 patent”), and U.S. Patent No. 8,099,420 (“the ’420 patent”) (collectively,

                                          12   the “patents-in-suit”) and (2) PersonalWeb lacks standing to assert any claim of the patents-in-suit
F ENWICK & W EST LLP




                                               against Amazon CloudFront.
                       ATTORNEYS AT LAW




                                          13

                                          14           Amazon bases its motion on this notice, the accompanying memorandum of points and au-

                                          15   thorities, the supporting declaration of Saina S. Shamilov, all pleadings and documents on file in

                                          16   this action, and such other materials or argument as the Court may consider.

                                          17                         MEMORANDUM OF POINTS AND AUTHORITIES

                                          18   I.      INTRODUCTION

                                          19           Amazon seeks a declaration that it does not infringe five PersonalWeb patents. While Per-

                                          20   sonalWeb denied Amazon’s declaratory judgment claims and asserted counterclaims of infringe-

                                          21   ment, it failed to produce any expert opinion in support of its positions. Having thus failed to meet

                                          22   its burden of production, PersonalWeb cannot, as a matter of law, meet its burden of persuasion.

                                          23   This is fatal to its case.

                                          24           But even if PersonalWeb had tried to muster expert testimony to support its counterclaims,

                                          25   its case would still be fatally flawed. It abandoned its infringement allegations for two of the pa-

                                          26   tents-in-suit when it omitted them from its infringement contentions. And the remaining three pa-

                                          27   tents are directed to policing access to licensed content, which the accused Amazon technology,

                                          28   the CloudFront content delivery network, does not do, whether on its own or in combination with

                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                    1                      Case No.: 5:18-md-02834-BLF
                                                Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 5 of 17



                                           1   any other technology. Given this, Amazon’s technology does not meet multiple limitations of the

                                           2   asserted claims, and the Court should enter summary judgment of noninfringement. PersonalWeb

                                           3   also lacks standing to assert claims against CloudFront because Level 3 Communications, LLC has

                                           4   the exclusive right to use and license the patents-in-suit in the field of content delivery networks.

                                           5   II.    FACTUAL AND PROCEDURAL BACKGROUND
                                           6          In January 2018, PersonalWeb initiated a widespread patent litigation campaign asserting

                                           7   that Amazon’s customers infringe related patents relating to methods of governing access to con-

                                           8   tent. Shortly thereafter, to protect its customers and technology, Amazon filed an action for declar-

                                           9   atory judgment of noninfringement of the five patents-in-suit and PersonalWeb responded by bring-

                                          10   ing infringement counterclaims against Amazon on four of the five patents and denying that Ama-

                                          11   zon does not infringe the fifth patent. (Dkt. 257.) At PersonalWeb’s request, the United States

                                          12   Judicial Panel on Multidistrict Litigation centralized the declaratory judgment action and the cus-
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   tomer cases before this Court. (Dkt. 1.) To promote judicial efficiency, the Court stayed all cus-

                                          14   tomer cases pending resolution of the declaratory judgment action and a representative customer

                                          15   case against Twitch Interactive, Inc. PersonalWeb Techs., LLC v. Twitch Interactive, Inc., No.

                                          16   5:18-cv-05619-BLF (N.D. Cal.); (Dkt. 313.)

                                          17          On October 29, 2018, PersonalWeb served its infringement contentions. In those conten-

                                          18   tions, PersonalWeb did not allege infringement of the ’791 patent or the ’544 patent. It alleged that

                                          19   Amazon’s S3 and/or CloudFront Content Delivery Network infringes the ’442, ’310, and ’420 pa-

                                          20   tents because each can respond to conditional GET requests with ETags as specified in the HTTP

                                          21   protocol. On March 13, 2019, the Court granted summary judgment finding that PersonalWeb’s

                                          22   claims against S3 are precluded. (Dkt. 381.) PersonalWeb’s claims against CloudFront remained.

                                          23          The parties do not dispute that the HTTP protocol governs communications between web

                                          24   browsers and web servers on the World Wide Web; all websites comply with it. (Shamilov Decl.,

                                          25   Ex. 2 (Weissman Rep.) at ¶ 26; Shamilov Decl., Ex. 1 (de la Iglesia Rep.) at ¶ 18; Shamilov Decl.,

                                          26   Ex. 3 (RFC 2616, HTTP 1.1 standard) at §§ 1.1, 1.3.) As shown by the de la Iglesia expert report

                                          27   in the Twitch case, the parties also do not dispute how the HTTP protocol functions. (Amazon cites

                                          28   Mr. de la Iglesia’s Twitch report at various points in this brief to show the parties’ agreement about
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                     2                      Case No.: 5:18-md-02834-BLF
                                                Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 6 of 17



                                           1   these functions.)

                                           2           HTTP communications consist of messages sent back and forth between a client, e.g., a web

                                           3   browser, and a web server. (Id.) Request messages include a “method” specifying the action for

                                           4   the server to perform and a “resource” on which the action is performed. (Weissman Rep. at ¶ 30;

                                           5   de la Iglesia Rep. at ¶ 22.) For example, to display the Amazon website, a web browser will send

                                           6   an HTTP request message to Amazon servers specifying the “method” as “GET” and the “resource”

                                           7   as “www.amazon.com.” (Weissman Rep. at ¶ 29; de la Iglesia Rep. at ¶ 22.) The resource is iden-

                                           8   tified in the request by a URL (Uniform Resource Locator) or a URI (Uniform Resource Identifier),

                                           9   such as www.amazon.com; both are specified in the HTTP protocol and are akin to file pathnames.

                                          10   (See Weissman Rep. at ¶ 27; de la Iglesia Rep. at ¶ 20 (citing RFC 2616 at § 3.2, pp. 14-15).) The

                                          11   server processes the request and returns a response—in this example, Amazon’s homepage. (See

                                          12   Weissman Rep. at ¶ 33; de la Iglesia Rep. at ¶ 22.)
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13           The HTTP protocol specifies that web browsers can store copies of resources locally in their

                                          14   cache. (Weissman Rep. at ¶¶ 37, 39; de la Iglesia Rep. at ¶ 25 (citing RFC 2616 at § 13, p. 47).)

                                          15   As used in reference to web browsers, a “cache” refers to a resource downloaded from an origin

                                          16   server and stored locally on the user’s computer. By storing a resource, a browser can serve future

                                          17   requests for the same resource faster by retrieving the resource from local storage instead of down-

                                          18   loading it anew. (Weissman Rep. at ¶¶ 40, 95; de la Iglesia Rep. at ¶ 25.) When a web browser

                                          19   first requests a resource (e.g., an image or other object) from a server, the server sends a message

                                          20   that includes the resource, and may in some cases include an ETag corresponding to the resource,

                                          21   and a “max-age” or “expires” header. (Weissman Rep. at ¶ 40.) According to the HTTP protocol,

                                          22   the ETag uniquely identifies a version of the resource. (Weissman Rep. at ¶ 43 (citing RFC 2616

                                          23   at § 3.11); de la Iglesia Rep. at ¶ 28.) The accompanying header tells the web browser the amount

                                          24   of time (e.g., number of seconds) after the resource is requested that the resource is considered fresh

                                          25   or current. (Id.) If, based on the header, the resource has not expired, the web browser uses the

                                          26   version of the resource stored locally in cache without making another request to the origin server.

                                          27   (Id.)

                                          28           If, however, the “max-age” has been exceeded, a web browser checks whether the locally-
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                     3                       Case No.: 5:18-md-02834-BLF
                                                Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 7 of 17



                                           1   stored cache copy is current before displaying it; to accomplish this, the HTTP protocol specifies

                                           2   use of a conditional GET request with an If-None-Match header. (Weissman Rep. at ¶¶ 45-46; de

                                           3   la Iglesia Rep. at ¶ 32 (citing RFC 2616 at § 14.26, pp. 81-82.) This conditional GET request asks

                                           4   the server whether the locally-stored copy has changed, requesting that the origin server compare

                                           5   the ETag of the resource stored locally in the user’s cache with the ETag of the current version of

                                           6   the resource on the origin server. (Weissman Rep. at ¶¶ 42, 45-46; de la Iglesia Rep. at ¶¶ 32-33.)

                                           7   The server will respond to a conditional GET request by sending one of two messages: (1) a 304

                                           8   Not Modified message, if the two ETags matched, telling the web browser that the locally-stored

                                           9   cached copy is current; or (2) a 200 OK message, if the two ETags did not match, telling the browser

                                          10   that the server has a new version of the resource, and including a copy of that new version. (Id.)

                                          11           Neither the HTTP protocol nor Amazon’s servers prevent access to old resources stored

                                          12   locally in cache after those resources are no longer current. (Weissman Rep. at ¶¶ 53-54.) In fact,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   the HTTP protocol specifies that a user can view cached content, whether it is stale or not, by hitting

                                          14   the “back” button in the browser or by viewing the browser’s history. (Weissman Rep. at ¶¶ 56,

                                          15   95; RFC 2616 at § 13.13 (“User agents often have history mechanisms, such as ‘Back’ buttons and

                                          16   history lists, which can be used to redisplay an entity retrieved earlier in a session. . . . [A] history

                                          17   mechanism is meant to show exactly what the user saw at the time when the resource was re-

                                          18   trieved.”).) The HTTP protocol also does not specify that the ETag be implemented in a particular

                                          19   way. (Weissman Rep. at ¶¶ 43, 65, 113; de la Iglesia Rep. at ¶¶ 28, 33, 47.)

                                          20           On August 16, 2019, the Court issued a claim construction order. (Dkt. 485). In that order,

                                          21   the Court explained that the “patents-in-suit generally relate to methods for identifying data items

                                          22   in a data processing system.” (Id. at 2.) The patents’ “(shared) specification” states that prior art

                                          23   systems suffered from several problems, including that “‘the same file name in two different folders

                                          24   may refer to different data items, and two different file names in the same folder may refer to the

                                          25   same data item.’” (Id.) To solve this problem, the patents “produce a content-based ‘True Name’

                                          26   identifier for a file or other particular data item, in an effort to ensure that identical file names refer

                                          27   to the same data, and conversely, that different file names refer to different data.” (Id.) In other

                                          28   words, as the Court acknowledged, “the invention provides an identity for a given data item that
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                       4                        Case No.: 5:18-md-02834-BLF
                                                Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 8 of 17



                                           1   ‘depends on all of the data in the data item and only on the data in the data item’” and computes

                                           2   the data item’s True Name using a hash function. (Id.) According to the patents, True Names may

                                           3   be used to police access to licensed data items. To do so, the specification “describes a ‘license

                                           4   table’ that ‘records a relationship between a licensable data item and the user licensed to have access

                                           5   to it.’” (Id. at 8.) “Each record in the license table includes . . . a ‘True Name’—the ‘True Name

                                           6   of a data item subject to license validation’ . . . and [] a ‘licensee’—the ‘identity of a user authorized

                                           7   to have access to this object.’” (Id.) The specification describes a tracking “‘mechanism to ensure

                                           8   that licensed files are not used by unauthorized parties.” (Id.) Accordingly, the Court construed

                                           9   the claim term “unauthorized or unlicensed” as “not compliant with a valid license” and the claim

                                          10   term “authorization” as “a valid license.” (Dkt. 485 at 12, 33.)

                                          11           On August 23, 2019, PersonalWeb served an expert report on infringement. In that report,

                                          12   PersonalWeb’s expert, Mr. Erik de la Iglesia, addresses PersonalWeb’s allegations against Twitch.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   He does not address PersonalWeb’s infringement contentions against Amazon and does not opine,

                                          14   analyze, or conclude that any of Amazon’s technology infringes any of the patents-in-suit. (See

                                          15   generally de la Iglesia Rep.) The report’s caption does not identify the Amazon’s declaratory judg-

                                          16   ment action. PersonalWeb served no other report on infringement

                                          17           On October 2, 2019, pursuant to Rule 54(b), PersonalWeb filed a motion seeking a partial

                                          18   final judgment of noninfringement in favor of Amazon “in order to seek appellate review of this

                                          19   Court’s Claim Construction Order” and “the forthcoming entry of final judgment of non-infringe-

                                          20   ment.” (Dkt. 538 at 2-3.) The motion remains pending.

                                          21   III.    ARGUMENT
                                          22           Amazon requests the Court enter summary judgment on the grounds set forth below. The

                                          23   Court’s reasoned opinion explaining the bases for its ruling and judgment will—unlike the judg-

                                          24   ment requested by PersonalWeb in its Rule 54(b) motion—help clarify the scope of appeal and any

                                          25   further proceedings in the event of a remand.

                                          26           A.      PersonalWeb Failed to Prosecute Its Claims on the ’544 and ’791 patents.
                                          27           PersonalWeb failed to include any infringement allegations for the ’544 and ’791 patents in

                                          28   its infringement contentions as required by the patent local rules of this district. (See generally
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                       5                       Case No.: 5:18-md-02834-BLF
                                                Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 9 of 17



                                           1   Shamilov Decl., Ex. 5 (Inf. Cont.).) This failure entitles Amazon to summary judgment of nonin-

                                           2   fringement and the Court should enter one in Amazon’s favor. O2 Micro Int’l, Ltd. v. Monolithic

                                           3   Power Sys., Inc., 467 F.3d 1355, 1369-70 (Fed. Cir. 2006) (affirming grant of summary judgment

                                           4   for non-infringement where patentee’s infringement theory was not disclosed in accordance with

                                           5   N.D. Cal. patent local rules).

                                           6           B.     PersonalWeb Failed to Put Forth Any Evidence to Meet Its Burden of Proof
                                                              of Infringement on the Remaining Three Patents.
                                           7

                                           8           For the remaining three patents in this case, PersonalWeb failed to put forth any evidence

                                           9   of infringement and it thus cannot overcome summary judgment of noninfringement on those pa-

                                          10   tents. Indeed, when a party has failed to “make a sufficient showing on an essential element of [its]

                                          11   case with respect to which [it] has the burden of proof,” the Court should enter summary judgment

                                          12   against that party. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). This is no less true in patent
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   cases: “an accused infringer seeking summary judgment of noninfringement may meet its initial

                                          14   responsibility . . . by showing that the evidence on file fails to establish a material issue of fact

                                          15   essential to the patentee’s case.” See Novartis Corp. v. Ben Venue Labs., Inc., 271 F.3d 1043, 1046

                                          16   (Fed. Cir. 2001). PersonalWeb bears the burden of proof on infringement, both with respect to its

                                          17   infringement counterclaims and Amazon’s declaratory judgment claims of noninfringement. See

                                          18   Medtronic, Inc. v. Mirowski Family Ventures, LLC, 571 U.S. 191, 198-99 (2014) (“It is well estab-

                                          19   lished that the burden of proving infringement generally rests upon the patentee. . . . [I]n a licen-

                                          20   see’s declaratory judgment action, the burden of proving infringement should remain with the pa-

                                          21   tentee.”).

                                          22           To meet its burden, PersonalWeb must put forth enough evidence to enable a reasonable

                                          23   jury to reach a decision in its favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986);

                                          24   see also Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986))

                                          25   (“Where the record taken as a whole could not lead a rational trier of fact to find for the nonmoving

                                          26   party, there is no genuine issue for trial.”). And that in turn requires expert testimony establishing

                                          27   that the accused products meet each limitation of each asserted claim:

                                          28                  To satisfy the summary judgment standard, a patentee’s expert must
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                     6                      Case No.: 5:18-md-02834-BLF
                                               Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 10 of 17



                                           1                  set forth the factual foundation for his infringement opinion in suf-
                                                              ficient detail for the court to be certain that features of the accused
                                           2                  product would support a finding of infringement under the claim
                                                              construction adopted by the court, with all reasonable inferences
                                           3                  drawn in favor of the non-movant.

                                           4   Intellectual Sci. & Tech., Inc. v. Sony Elecs., Inc., 589 F.3d 1179, 1183 (Fed. Cir. 2009) (affirming

                                           5   summary judgment of noninfringement where patentee’s expert did not sufficiently identify the

                                           6   claim limitation in the accused device); Arthur A. Collins, Inc. v. N. Telecom Ltd., 216 F.3d 1042,

                                           7   1046 (Fed. Cir. 2000) (same); see also IPVX Patent Holdings, Inc. v. Voxernet LLC, No. 5:13-cv-

                                           8   01708 HRL, 2014 WL 3074296, at *3 (N.D. Cal. July 3, 2014) (attorney argument in lieu of evi-

                                           9   dence “entirely insufficient to create a material issue of fact”) (citing Glaverbel Societe Anonyme

                                          10   v. Northlake Mktg. & Supply, Inc., 45 F.3d 1550, 1562 (Fed. Cir. 1995)).

                                          11          PersonalWeb has no such evidence. The de la Iglesia report in the Twitch case, served at

                                          12   the deadline for PersonalWeb to disclose all expert opinion testimony on infringement, does not
F ENWICK & W EST LLP




                                               assert any infringement theory against Amazon. Without such evidence, the factfinder lacks any
                       ATTORNEYS AT LAW




                                          13

                                          14   technical guidance to understand PersonalWeb’s purported mapping of patent claims to Amazon’s

                                          15   technology, and has no foundation on which to base a decision in PersonalWeb’s favor. See, e.g.,

                                          16   AquaTex Indus., Inc. v. Techniche Sols., 479 F.3d 1320, 1329 n.7 (Fed. Cir. 2007) (“Even where

                                          17   literal infringement is involved, expert infringement testimony is generally required in cases in-

                                          18   volving complex technology.”); Implicit Networks Inc. v. F5 Networks Inc., No. C10-3365 SI, C

                                          19   10-4234 SI, 2013 WL 1007250, at *13 (N.D. Cal. Mar. 13, 2013) (stating that the plaintiff had a

                                          20   burden in a “technically complex” case “to show by expert testimony how the accused products

                                          21   actually work”); PersonalWeb Techs., LLC v. IBM, No. 16-cv-01266-EJD, 2017 WL 2180980, at

                                          22   *19-20 (N.D. Cal. May 9, 2017) (“[B]ecause PersonalWeb’s expert report only covers claim 166

                                          23   of the ’420 [sic], it has no evidence upon which it can rely to prove infringement as to these other

                                          24   claims. Accordingly, IBM is entitled to summary judgment of noninfringement for those claims.”).

                                          25          For its part, Amazon served the expert report of Dr. Jon Weissman establishing that Amazon

                                          26   and its technology do not infringe the three patents that PersonalWeb included in its infringement

                                          27   contentions. “[W]here the accused infringer offers expert testimony negating infringement, the

                                          28
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                     7                      Case No.: 5:18-md-02834-BLF
                                               Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 11 of 17



                                           1   patentee cannot satisfy its burden of proof by relying only on testimony from those who are admit-

                                           2   tedly not expert in the field.” Centricut, LLC v. Esab Grp., Inc., 390 F.3d 1361, 1370 (Fed. Cir.

                                           3   2004). Accordingly, there can be no genuine dispute as to any material fact with respect to nonin-

                                           4   fringement by the Amazon technology and the Court should enter summary judgment of nonin-

                                           5   fringement on Amazon’s declaratory judgment claims.

                                           6          C.      No Evidence Can Show that Amazon Technology Infringes Any of the As-
                                                              serted Claims.
                                           7

                                           8          Even if PersonalWeb put forth expert testimony to attempt to support its counterclaims of

                                           9   infringement, it still would not be able to meet its burden of proof. To show infringement, Person-

                                          10   alWeb must show that the Amazon CloudFront, alone or in combination with Amazon’s S3, as it

                                          11   alleged in its infringement contentions, meets each and every limitation of the asserted claims.

                                          12   Forest Labs., Inc. v. Abbott Labs., 239 F.3d 1305, 1310 (Fed. Cir. 2001) (“A patentee claiming
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   infringement must present proof that the accused product meets each and every claim limitation.”).

                                          14   It cannot do so for any of the three patents it included in its infringement contentions.

                                          15          There is no determination of license compliance. As construed by the Court, the asserted

                                          16   claims require a determination that a data item complies with a valid license before permitting

                                          17   access to that data item. For example, asserted claim 20 of the ’310 patent requires:

                                          18                  (A) permitting the content to be provided to or accessed by the at
                                                              least one other computer if it is not determined that the content is
                                          19                  unauthorized or unlicensed, otherwise, (B) if it is determined that
                                                              the content is unauthorized or unlicensed, not permitting the con-
                                          20                  tent to be provided to or accessed by the at least one other com-
                                                              puter.
                                          21

                                          22   Likewise, claim 69 of the ’310 patent recites a determination of whether “access to the data item is

                                          23   authorized or unauthorized.” Asserted independent claims 25 and 166 of the ’420 patent similarly

                                          24   require “selectively allowing a copy of the particular sequence of bits to be provided to or accessed

                                          25   by . . . , wherein a copy of the sequence of bits is not to be provided or accessed without authoriza-

                                          26   tion” and “selectively permit the particular data item to be made available for access and to be

                                          27   provided to or accessed by . . . , wherein the data item is not to be made available for access or

                                          28   provided without authorization,” respectively. The Court construed “unauthorized or unlicensed”
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                     8                      Case No.: 5:18-md-02834-BLF
                                               Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 12 of 17



                                           1   in claim 20 of the ’310 patent to mean “not compliant with a valid license,” and “authorization” in

                                           2   independent claims 25 and 166 of the ’420 patent to mean “a valid license.” (Dkt. 485 at 6, 12.)

                                           3           Asserted independent claim 10 of the ’442 patent similarly requires “determining whether

                                           4   a copy of the data file that is present on a at least one of said computers is an unauthorized copy or

                                           5   an unlicensed copy of the data file” and the parties do not dispute that the Court’s constructions of

                                           6   “unauthorized or unlicensed” and “authorization” apply to the asserted claims of the ’442 patent.

                                           7   (See de la Iglesia Rep. at ¶ 63 (acknowledging that the Court’s constructions apply to the asserted

                                           8   claims of the ’442 patent).) Accordingly, as construed by the Court, all asserted claims require

                                           9   either a determination of compliance with a valid license or denial of access to a data item without

                                          10   a valid license.

                                          11           In its infringement contentions, PersonalWeb has not identified any license, a determination

                                          12   of compliance with a valid license, or refusal to grant access without a valid license by CloudFront,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   alone or in combination with S3, or the HTTP protocol that CloudFront supports. (See generally

                                          14   Inf. Cont.; Weissman Rep. at ¶ 87.) Nor can PersonalWeb identify such a license determination,

                                          15   as the Amazon servers do not check for any license when responding to conditional GET requests.

                                          16   (Id. at ¶ 94.) The servers merely compare the ETag in the request with the ETag of the requested

                                          17   resources at the server to determine if the content of the resource has changed. (Weissman Rep. at

                                          18   ¶¶ 45-46.) They do not determine whether the content complies with any license.

                                          19           There is no permitting content to be provided or accessed. Claim 20 of the ’310 patent

                                          20   requires “permitting” or “not permitting the content to be provided to or accessed” after the deter-

                                          21   mination of whether the content “is unauthorized or unlicensed.” Claim 25 of the ’420 patent sim-

                                          22   ilarly recites “wherein a copy of the sequence of bits is not to be provided or accessed without

                                          23   authorization,” and claim 166 of the ’420 patent recites “selectively permit the particular data item

                                          24   to be made available for access and to be provided to or accessed . . . wherein the data item is not

                                          25   to be made available for access or provided without authorization.” Claim 11 of the ’442 patent

                                          26   similarly requires “allowing the file to be provided from one of the computers having an authorized

                                          27   or licensed copy of the file.” As Dr. Weissman explains in his report, CloudFront, alone or in

                                          28   combination with S3, does not prohibit or grant access to content already cached by a web browser,
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                     9                      Case No.: 5:18-md-02834-BLF
                                               Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 13 of 17



                                           1   whether based on a determination of compliance with a license or otherwise. (Weissman Rep. at

                                           2   ¶¶ 64, 94, 100, 104).

                                           3          In its infringement contentions, PersonalWeb’s infringement theory was as follows. A web

                                           4   browser with a locally cached object sends to a web server a conditional If Not Modified Get re-

                                           5   quest with an ETag of the locally stored object. (See, e.g., Inf. Cont. Ex. A Claim 20 at 3, Ex. B at

                                           6   2-3, Ex. C Claim 25 at 3.) The web server compares the ETag in the GET request with the ETag

                                           7   associated with the version of the object stored at the server. (See, e.g., Inf. Cont. Ex. A Claim 20

                                           8   at 6, Ex. B at 3, Ex. C Claim 25 at 3.) If the ETags do not match, the server responds with a 304

                                           9   Not Modified message indicating to the web browser that the version stored there is still current.

                                          10   (See, e.g., Inf. Cont. Ex. A Claim 20 at 6, Ex. C Claim 25 at 4.) PersonalWeb argues that this 304

                                          11   Not Modified response permits the web browser to use the locally stored resource. (See, e.g., Inf.

                                          12   Cont. Ex. A Claim 20 at 6, Ex. C Claim 25 at 4.) If the ETags don’t match and the web server
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   sends the 200 OK message with the new version of the resource, PersonalWeb argues that in this

                                          14   case the web server prohibits the web browser from using the locally cached copy of the object.

                                          15   (See, e.g., Inf. Cont. Ex. A Claim 20 at 6, Ex. B at 4, Ex. C Claim 25 at 4.)

                                          16          This is wrong. Neither the CloudFront servers nor the HTTP protocol prohibits or prevents

                                          17   a user from accessing and viewing old expired content previously cached by his or her browser.

                                          18   (See Weissman Rep. at ¶¶ 96, 100.) Indeed, the HTTP standard itself specifies that the web browser

                                          19   must display expired content when, for example, the user requests to see the browser history or uses

                                          20   the browser’s “back” button. (See Weissman Rep. at ¶¶ 56, 100; RFC 2616 at § 13.13 (back buttons

                                          21   and history lists “can be used to redisplay an entity retrieved earlier in a session . . . [which should

                                          22   be] exactly what the user saw at the time when the resource was retrieved).) According to the

                                          23   standard, “[i]f the entity is still in storage, a history mechanism SHOULD display it even if the

                                          24   entity has expired.” (Id.) Amazon does not override these requirements of the standard nor does it

                                          25   prevent or prohibit such access. (See Weissman Rep. at ¶¶ 53-54.)

                                          26          This is because, but for certain authentication features not at issue in this case, the HTTP

                                          27   protocol, which CloudFront implements and on which PersonalWeb bases its infringement allega-

                                          28   tions, assumes that content requested from a server is freely distributable to any requesting browser.
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                     10                       Case No.: 5:18-md-02834-BLF
                                               Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 14 of 17



                                           1   (Weissman Rep. at ¶¶ 50, 91.) Accordingly, neither HTTP generally nor the specific accused use

                                           2   of conditional GET requests with ETags prohibits or prevents users from accessing content that

                                           3   they have already received and cached, regardless of whether that content is current or expired.

                                           4   (Weissman Rep. at ¶¶ 55-56, 95-100; RFC 2616 at § 13.13.) Nor do they distinguish licensed from

                                           5   unlicensed content or do anything to ensure license compliance. (Weissman Rep. at ¶¶ 55, 90-92,

                                           6   94.) To the contrary, the HTTP protocol specifies that browsers should explicitly ignore expiration

                                           7   dates and display old cached content when users access their browser history. (Weissman Rep. at

                                           8   ¶ 56; RFC 2616 at § 13.13.) This is so users can view the exact content they viewed before, rather

                                           9   than an updated version of that content or webpage. (Id.) And the HTTP protocol further specifies

                                          10   that web browsers can ignore expiration dates of cached objects to allow offline browsing. (Weiss-

                                          11   man Rep. at ¶¶ 97, 152, 179, 189; RFC 2616 at §§ 13.1.1, 13.1.4.) For example, anyone can access

                                          12   the front page of the New York Times, or another website, and continue reading it offline on a
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   plane or elsewhere while the live website changes in the interim. This is expected behavior required

                                          14   by the HTTP protocol. Amazon’s CloudFront follows this protocol and provides users with the

                                          15   same freedom to access expired content from their browser caches that the HTTP protocol requires.

                                          16   Thus, the Amazon technology does not and cannot infringe asserted claim 11 of the ’442 patent,

                                          17   claim 20 of the ’310 patent, and claims 25-27, 32, 34-36, and 166 of the ’420 patent. The Court

                                          18   should enter summary judgement of noninfringement on this independent basis, which does not

                                          19   depend on its constructions of the “unauthorized or unlicensed” and “authorization” terms.

                                          20          There is no determining whether a copy of the data file is present using the name. In

                                          21   addition, Claim 10 of the ’442 patent requires “determining, using at least the name, whether a copy

                                          22   of the data file is present on at least one of said computers.” As with all the other claims, Person-

                                          23   alWeb maps the “name” of this claim to an ETag received in the conditional GET request from the

                                          24   web browser at the server. But, as Dr. Weissman explains, ETags are not used by CloudFront to

                                          25   locate files or to determine if they are present. (Weissman Rep. at ¶ 115.)

                                          26          PersonalWeb alleges the following in its infringement contentions:

                                          27                  The S3 website host server or CloudFront PoP server compares the
                                                              ETag value obtained in the request with stored ETag values to de-
                                          28                  termine whether the received ETag value matches the current ETag
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                    11                     Case No.: 5:18-md-02834-BLF
                                               Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 15 of 17



                                           1                  value for the content of the object referenced in the request. If there
                                                              was not a matching ETag value for the content of an object refer-
                                           2                  enced in the request, the S3 website host server or CloudFront PoP
                                                              server determines that the content of the copy of the object refer-
                                           3                  enced in the request stored (present) on the other computer is not the
                                                              same as the copy present on the server and is not an authorized copy
                                           4                  for the purposes of the request, and serves an HTTP 200 response
                                                              message to the other computer.
                                           5

                                           6   (Inf. Cont. Ex. B at 3.) In other words, PersonalWeb equates a comparison of two ETags to the

                                           7   claimed determination that a file is present in a computer system. But before the ETags can be

                                           8   compared, the files must already have been located, and are thus deemed present. The comparison

                                           9   of ETags determines only if two files match, not whether the files are present in any computer

                                          10   system. (Weissman Rep. at ¶¶ 46, 86, 132; de la Iglesia Rep. at ¶ 24 (“The ETag value may be

                                          11   used for comparison with other entities from the same resource”) (citing RFC 2616 at § 14.19, p.

                                          12   78).) Indeed, as specified in the HTTP standard, and as implemented by CloudFront, the files are
F ENWICK & W EST LLP




                                               located by their assigned URI/URL locators. (See Weissman Rep. at ¶¶ 27, 115, 161; de la Iglesia
                       ATTORNEYS AT LAW




                                          13

                                          14   Rep. at ¶¶ 20 (citing RFC 2616 at § 3.2, pp. 14-15), 141 (“the Accused Instrumentality will read

                                          15   the MD5 ETag value and the URL in the conditional GET request, look up the URL in its list of

                                          16   URLs, read the current ETag value for the matching URL, and see if that current ETag value for

                                          17   the URL matches the ETag value received in the request.”).) ETags are not used to identify, locate,

                                          18   or retrieve files. (Weissman Rep. at ¶¶ 115, 161.) The Court should enter summary judgment of

                                          19   noninfringement of claim 10 of the ’442 patent on this additional ground.

                                          20          There is no comparison to a plurality of identifiers. Asserted claims 25 and 166 of the

                                          21   ’420 patent and claim 69 of the ’310 patent also each require that the received content-dependent

                                          22   name is compared to a plurality of identifiers or values. (Dkt. 406-2 at 43:57-58; Dkt. 406-8 at

                                          23   40:20-39; 56:65-57:13.) CloudFront responds to a conditional GET request by comparing the re-

                                          24   ceived ETag, which PersonalWeb equates with the claimed content-dependent identifier, with the

                                          25   ETag of the file stored on the server. (See Weissman Rep. at ¶¶ 119-122; Inf. Cont. Ex. A Claim

                                          26   69 at 3-4, Ex. C Claim 25 at 2-3, Ex. C Claim 166 at 3-4.) CloudFront does not compare the

                                          27   received ETag with multiple ETags as the claims require; it performs a one-to-one comparison.

                                          28   This one-to-one comparison cannot meet the requirement of the one-to-many comparison recited

                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                    12                      Case No.: 5:18-md-02834-BLF
                                               Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 16 of 17



                                           1   in the asserted claims. Indeed, the Federal Circuit reversed a decision of the Patent Trial and Appeal

                                           2   Board in an inter partes review proceeding invalidating claims of the ’310 patent based on this very

                                           3   reason. PersonalWeb Techs., LLC v. Apple, Inc., 917 F.3d 1376, 1382 (Fed. Cir. 2019) (reversing

                                           4   the final written decision due to a lack of substantial evidence showing that the prior art taught the

                                           5   “compared to a plurality of values” limitation). The Court should therefore enter summary judg-

                                           6   ment of noninfringement of claims 25 and 166 of the ’420 patent, and claim 69 of the ’310 patent

                                           7   for this reason as well.

                                           8          D.      PersonalWeb Lacks Standing to Assert Any Claim Against CloudFront Based
                                                              on the Patents-in-Suit.
                                           9

                                          10          To avoid any dispute about waiver or preservation, Amazon also moves for summary judg-

                                          11   ment on the alternative ground that PersonalWeb lacks standing to assert claims against Cloud-

                                          12   Front. PersonalWeb’s rights to the patents in this case are governed by the Agreement between
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Kinetech, PersonalWeb’s predecessor, and Digital-Island, the predecessor of Plaintiff Level 3 Com-

                                          14   munications, Inc. PersonalWeb pled in the complaints that it was not asserting any claim in Level

                                          15   3’s exclusive field of use, defined in the Kinetech-Digital Island Agreement as follows:

                                          16                  [T]he infrastructure services of one or more managed global content
                                                              delivery networks (CDNs) in which a customer’s content is served
                                          17                  faster, on average, than if served from the customer’s origin server
                                                              or the CDN can typically serve more users than a customer’s origin
                                          18                  server alone; where at least some customer content on origin servers
                                                              is replicated to possibly many alternate servers of the CDN, many
                                          19                  of said CDN servers being at ISP sites, and where users’ requests
                                                              for origin content are satisfied by directing them to CDN servers.
                                          20

                                          21   (Shamilov Decl., Ex. 6 (Agreement) at § 1.2 & Schedule 1.2.) The Court indicated it would deny

                                          22   Amazon’s related motion for judgment on the pleadings (Dkt. 413) on the basis that it required

                                          23   extrinsic evidence to interpret the exclusive field, as well as evidence that CloudFront is a CDN in

                                          24   this field. There is no genuine dispute as to either.

                                          25          First, while the agreement is not a model of clarity, the only reasonable interpretation of it

                                          26   is that Level 3’s exclusive field is content delivery networks. The remainder of the exclusive field

                                          27   provision gives an exemplary description of CDN functions and infrastructure, such as the “aver-

                                          28   age” speed of content service, “typical” number of users served, and possible replication of the
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                     13                     Case No.: 5:18-md-02834-BLF
                                               Case 5:18-md-02834-BLF Document 541 Filed 10/04/19 Page 17 of 17



                                           1   content to “many” servers, some of which may be at ISP sites. Indeed, PersonalWeb’s own wit-

                                           2   ness—Ronald Lachman, a named inventor

                                           3                                           (Shamilov Decl., Ex. 7 (Jan. 17, 2014 Lachman Depo.) at

                                           4   270:15-16 (testifying the

                                           5                         .)

                                           6             Second there is no genuine dispute that CloudFront is a CDN within this field. (Weissman

                                           7   Rep. at ¶¶ 59-60.) PersonalWeb itself has made numerous admissions to this effect. (See Dkt. 414,

                                           8   Request for Judicial Notice, Ex. 3 (PersonalWeb’s summary judgment opposition brief) at 4:1-2,

                                           9   Ex. 4 at ¶ 12 (“I am familiar with an Amazon product called CloudFront, which is a content delivery

                                          10   network, or CDN.”), Ex. 5 at ¶ 17 (“AWS describes CloudFront as ‘a fast content delivery network

                                          11   (CDN) service . . . .’ I understand that CloudFront’s operation during the relevant timeframe for

                                          12   infringement was substantially the same as that description.”).)
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                                             CONCLUSION
                                          14             PersonalWeb cannot meet its burden of proof on infringement without expert testimony,

                                          15   and has no evidence of infringement under any theory. Accordingly, there can be no genuine dis-

                                          16   pute as to any material fact with respect to noninfringement by the Amazon technology and the

                                          17   Court should enter summary judgment of noninfringement on Amazon’s declaratory judgment

                                          18   claims.

                                          19   Dated: October 4, 2019                        FENWICK & WEST LLP
                                          20

                                          21                                                 By: /s/ J. David Hadden
                                                                                                 J. David Hadden
                                          22
                                                                                                 Counsel for AMAZON.COM, INC., and AMA-
                                          23                                                     ZON WEB SERVICES, INC.
                                          24

                                          25

                                          26

                                          27

                                          28
                                                MOTION OF AMAZON FOR SJ OF NON-
                                                INFRINGEMENT                                    14                     Case No.: 5:18-md-02834-BLF
